ORDER
PER CURIAM.
Appellant, Charles Brown (“defendant”), appeals the judgment of the Circuit Court of St. Louis County wherein the court sentenced defendant as a prior and persistent offender after he pled guilty to first degree tampering, RSMo section 569.080 (1994). Defendant contends the trial court erred in sentencing him as a prior and persistent offender because the records offered by the State were insufficient to support such a finding. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment of the trial court pursuant to Rule 30.25(b). A memorandum setting forth the reasons for our decision is attached solely for the use of the parties involved.